Harris, J.
The bill filed in this case by Parsons, was for specific performance — to compel Thrasher to make titles to lands purchased by complainant from him. It alleged that the notes given for the purchase money were infected with usury; and that if the transaction was freed from it, it would be found that the principal and legal interest of the purchase money had been paid by Parsons. If this allegation shall be sustained by proof we do not see why Thrasher should not be compelled to comply with his contract. The answer of Thrasher, however, sets up that a note of Parson’s remains unpaid; that the note had been before it was due, negotiated by him to McIntyre & Brother, with his guaranty of it, and that the land sold to Parsons was liable to its payment.
The ease was tried, and the Judge not being satisfied with some of his rulings in the progress of the case, granted a new trial.
Without the expression of any opinion whatever, as to the right of complainant to a specific performance, until the note guaranteed by Thrasher shall have been taken up by complainant, we simply declare our unwillingness to interfere with the grant of a new trial, as its design was that both parties might be heard to better advantage and the principles involved be more carefully considered.
Judgment affirmed.